The previous decisions of this court culminating inMaxwell v. Terrell, 37 Idaho 767, 220 P. 411, and the weight of authority are clearly to the effect that any signer of the petition may have his name removed from the petition at any time *Page 49 
up to action thereon by the clerk, but not after the clerk has acted upon the petition, or after the time limit for filing the petition.
While reasonable compliance with the charter provisions requiring that the signers of the petition must have read or heard read the ordinance, and that they understand it, is sufficient, the compliance must be substantial, otherwise these protective provisions are of no avail. Otherwise I concur.
                   ON PETITIONS FOR REHEARING.                        (Dec. 16, 1939.)